NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted September 17, 2019*
                              Decided September 23, 2019

                                         Before

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

                      AMY C. BARRETT, Circuit Judge

No. 19‐1696

ROBERT J. MARX,                                   Appeal from the United States District
    Plaintiff‐Appellant,                          Court for the Western District of Wisconsin.

      v.                                          No. 15‐cv‐764‐wmc

RICHLAND COUNTY, WISCONSIN,                       William M. Conley,
     Defendant‐Appellee.                          Judge.



                                       ORDER

        After returning from military service in Afghanistan, Robert Marx was
diagnosed with post‐traumatic stress disorder and deemed disabled by the United
States Department of Veterans Affairs. A Richland County Veterans Affairs officer tried
to assist Marx in applying for benefits; she explained that she could help Marx if they
met in person. Marx did not attempt to meet with her. Instead, believing that the officer
was refusing to assist him because of his disorder, and objecting to the in‐person

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 19‐1696                                                                      Page 2

meeting requirement, he filed suit under the Americans with Disabilities Act and the
Rehabilitation Act of 1973. 42 U.S.C. § 12132; 29 U.S.C. § 794(a). The district court
entered summary judgment against Marx because he failed to provide evidence of
unlawful discrimination. That reasoning is correct, so we affirm.

       Marx first sought help applying for veterans’ benefits in February 2015. He
visited the Veterans Services Office in Richland County, Wisconsin, to meet with the
county’s Veterans Affairs officer. But before the meeting took place, Marx suffered an
anxiety attack and returned home. He did not reschedule or recontact the office.

        A few months later, Karen Knock took over as the Veterans Affairs officer and
attempted to contact Marx. She left him a voicemail explaining that she “was there for
[him],” and encouraged him to stop by the office so that she could meet him in person.
(Because of confidentiality concerns, the office requires one in‐person meeting so that
the officer can verify the veteran’s identity.) Marx did not return Knock’s call.

       Two months later, Knock again sought to help Marx after Marx had emailed
several Richland County employees about unrelated issues. In one email, Marx
mentioned that he had been unable to obtain veteran’s benefits and asked that his email
be forwarded to the Veterans Services Office. Knock received the forwarded email, and
she immediately wrote Marx, reiterating her availability to help him and again inviting
him either to make an appointment or to stop by the office as a walk‐in.

       Marx again did not accept Knock’s offer to meet with him. Instead, he
complained about the wording of her email, questioning whether she had training
related to his disorder, and speculating that she would not be much help to him. Knock
replied that she could assist him, but she needed to meet him in person, so she once
again invited him to make an appointment or walk into the office. Marx did not
respond. Over the next few months, Knock continued to reach out to Marx by sending
him three more emails. These messages provided him with information about his
disorder and offered him further assistance.

       Instead of responding to Knock, Marx filed a charge of discrimination against the
Richland County Veterans Services Office in July of 2016. Months later, he emailed a
county supervisor. He sought information about the in‐person‐meeting policy and
explained that he was unable to meet with Knock in her office because doing so
presented a risk of “significant physical and emotional trauma.” The supervisor
forwarded this email to Knock, who replied to the supervisor that she had offered to
No. 19‐1696                                                                         Page 3

meet Marx in his home but had not received any response from him. Marx asserts that
he did not learn about Knock’s offer to visit his home until the following year, when he
received a letter from the government about his discrimination charge. The letter
explained that the Department of Justice could not handle his charge because the
county’s Veterans Services office received no federal funding; it added that Knock
remained willing to visit Marx in his home. Even then, Marx still did not attempt to
meet Knock.

       Marx then sued Richland County and Knock for violating the Americans with
Disabilities Act and the Rehabilitation Act. The district court dismissed Knock, ruling
that neither Act allowed suits against persons (a decision that Marx does not appeal).
The court later entered summary judgment for the county for lack of evidence of
discrimination.

        On appeal, Marx first maintains that the county has violated the ADA and the
Rehabilitation Act. He contends that the in‐person meeting policy is not necessary and
is intended to restrict his access to benefits “because he is a veteran with PTSD.”
To survive summary judgment on his claims, Marx needed to provide evidence of at
least one of the following: (1) the county intentionally discriminated against him
because of his disability; (2) it refused to provide him with a reasonable accommodation
for his disorder, or (3) the in‐person meeting policy had a disproportionate impact on
people with disabilities. 42 U.S.C. § 12182(b)(2)(A); A.H. by Holzmueller v. Ill. High Sch.
Ass’n, 881 F.3d 587, 593 (7th Cir. 2018).

        Marx has not furnished evidence of any of type of disability discrimination. To
the contrary, the undisputed evidence shows that the office repeatedly offered to assist
Marx with obtaining veterans’ benefits. The office contacted Marx frequently and
invited him several times to schedule an appointment or stop by the office as a walk‐in.
Then, after Marx filed his charge of discrimination and the county first learned that an
in‐office meeting would traumatize him, the office further accommodated him by
offering an in‐home meeting—an offer that Marx ignored. Finally, Marx supplied no
evidence that the in‐person meeting requirement is unnecessary or disproportionately
affects disabled persons. He relies only on unsupported conclusory assertions. But
statements “not grounded in specific facts” in the record do not create a genuine
dispute of material fact sufficient to overcome summary judgment. See Daugherty v.
Page, 906 F.3d 606, 611 (7th Cir. 2018).
No. 19‐1696                                                                      Page 4

        Marx also raises two other unavailing arguments. First, he contends that the
district court erroneously concluded that the county was unaware of Marx’s PTSD. But
the district court did not so conclude. Rather, it ruled that no evidence suggested that
the county knew that Marx could not meet with Knock in person. That ruling is correct:
Marx presented no evidence that he ever told the county that he could not meet with
Knock in person. (As we just mentioned, he told the county only that he could not meet
Knock in her office—a limitation that he did not relay until after he charged the county
with discrimination). Second, Marx contests the district court’s conclusion that he was
to blame for the communications breakdown. But that conclusion was based on
undisputed evidence: Marx ignored Knock’s many invitations to meet her; before he
charged the county with discrimination, he never told any county official why he
refused to meet in Knock’s office; and after he learned that Knock would meet him at
his home, he never responded. In short, Marx is the one who ended the correspondence,
and his unfounded assertions to the contrary cannot stave off summary judgment.
See Daugherty, 906 F.3d at 611.

      We have considered Marx’s other arguments, but none has merit.

                                                                            AFFIRMED